Citation Nr: 9926150	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-06 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and her spouse

ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to August 
1982 and from May 1983 to December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The claim of entitlement to service connection for left ear 
hearing loss will be discussed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a left 
ankle disorder and active service.  

2.  There is no competent evidence of current right ear 
hearing loss disability for VA purposes.

3.  The claim of entitlement to service connection for left 
ear hearing loss is plausible.

4.  There is no competent evidence of a nexus between 
tinnitus and active service.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a left ankle disorder 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of service connection for right ear hear loss 
is not well grounded.  38 U.S.C.A. § 5107.

3.  The claim of service connection for left ear hearing loss 
is well grounded.  38 U.S.C.A. § 5107.

4.  The claim of service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records show that in October 1979, the 
veteran was seen with complaints of left ankle pain and edema 
from inversion and eversion twist while running.  On 
examination, the left ankle was noted to be puffy at the 
lateral malleolus.  The assessment was left ankle sprain.  It 
was noted that the X-rays appeared negative.  

The veteran's entrance physical examination records are 
negative for any evidence of hearing loss.  An April 1978 
service audiometry test showed pure tone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
10
LEFT
10
5
5
0
5


In October 1982, audiometry findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
0
0
0

In May 1983, audiometry findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
0
-5
LEFT
5
-5
-5
10
10

In May 1984, audiometry findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
10
5
5
5
0

In November 1986, audiometry findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
20
10
0
5
5

In a December 1994 statement, R.K., M.D., reported that he 
had reviewed the veteran's hearing test results which showed 
conductive-type hearing loss in the left ear.  He reported 
that her nerve hearing was normal and therefore restorable.  
He also noted that the veteran's hearing in her right ear was 
completely normal.  

VA outpatient treatment records dated in August 1995 show 
that the veteran was seen with complaints of hearing loss 
left ear and decreased hearing in the right ear.  It was 
noted that the veteran had a history of conduction hearing 
loss in the left ear with normal tympanic membranes.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
10
5
LEFT
55
50
45
30
35

A VA audiological evaluation dated in November 1995 revealed 
the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
20
10
0
LEFT
55
50
40
30
35

In December 1995, the veteran was seen for postoperative 
audio following stapedectomy, left ear.  The results showed 
incredible closing of air and bone conduction gap.  





On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
15
10
0
LEFT
10
10
15
20
45

The veteran was accorded a VA examination in August 1996.  At 
that time, she reported that she had injured her left ankle 
when she stepped down and inverted her ankle.  She reported 
that she was treated conservatively with Rice therapy.  She 
reported that since the incident she has had problems with 
pain and inversion and eversion of her ankle.  On 
examination, the left ankle was tender posterior to the 
medial malleolus.  She could invert to 30 degrees and evert 
to 35 degrees, dorsiflexion was to 30 degrees and plantar 
flexion was to 10 degrees.  The assessment was status post 
injury to the ankle with increased range of motion on 
inversion and eversion.  X-rays showed possible mild soft 
tissue swelling of the lateral malleolus.  There was no acute 
abnormality identified.  

The veteran was accorded a VA authorized audiological 
evaluation in August 1996, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
20
20
LEFT
5
10
15
20
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.

The examiner noted that the veteran's peripheral hearing 
thresholds were within normal limits from 500 to 4000 Hertz 
both hears except for 1000 Hertz right ear and 4000 Hertz 
left ear.  

At that time, the veteran reported that she experienced a 
high pitched tone in her right ear and an even higher pitched 
tone in her left ear.  She reported that tinnitus in the left 
ear was constant and had its onset in the spring of 1994.  
She also reported that tinnitus in the right ear was 
intermittent and had its onset in May 1996.   

In an August 1996 consultation report, W.G., M.D., reported 
that he had initially seen the veteran in April 1996 
regarding hearing problems and ear surgery.  It was noted 
that she had served in the Army and worked in the Coding 
Division with Morse Code and was exposed to a lot of radio 
noise.  She also served in the Marine Corp and worked as a 
machine gun repair person.  She was exposed to some noise 
there but it was somewhat less.  It was noted that she did 
not wear hearing protection at either period of service.  She 
complained of some hearing loss in both ears and also ringing 
sounds in both ears.  She reported that she was diagnosed as 
having osteosclerosis in both ears and had surgery in the 
left ear in October 1995.  She reported that she experienced 
some ringing in the left ear just after surgery which 
disappeared and had returned one month prior to the 
evaluation.  She also experienced ringing in the right ear.  
On examination, both eardrums were intact.  There was a large 
crust on the left side in the ear canal that was removed.  
The left ear drum showed minimal scarring and a little 
thinning.  A hearing test showed a high frequency 
neurosensory hearing loss in the left ear above 3000 Hertz 
and a mild conductive deficit in the right ear with a 
basically normal tympanogram.  Tympanogram testing was not 
conducted in the left ear because of recent stapes surgery.  

The impression was osteosclerosis, status post surgery left 
ear and a mild conductive deficit in the right ear.  The 
examiner opined that osteosclerosis was probably congenital 
disease.  The examiner opined that the veteran had tinnitus 
related to the osteosclerosis and possibly to the surgery on 
the left ear.  He also opined that high frequency 
neurosensory hearing loss in the left ear might be related to 
noise exposure, partially related to otosclerosis and 
partially related to surgery on that ear.  

The veteran was accorded a personal hearing in May 1997.  At 
that time, she testified that she worked as Morse Code 
intercept operator during service and that she was exposed to 
a lot of noise and static in that work.  She testified that 
she believed that her tinnitus was related to the ear surgery 
performed in 1995.  The veteran and her spouse testified that 
when she served in the Marines she was exposed to flight line 
noise.  

VA outpatient treatment records dated from August to October 
1997 show that the veteran was seen with complaints of 
hearing loss in the left hear.  VA outpatient treatment 
records dated in January 1998 show that the veteran was seen 
with complaints of sensation of the left ear blockage.  On 
examination, the left tympanic membrane was retracted and the 
right tympanic membrane was normal.  

In a December 1997 statement, a friend of the veteran's 
acknowledged that she had known the veteran for the five and 
one-half years during which time she had known her to be 
honest.  She reported that in 1995, the veteran appeared on 
her door steps with tears in her eyes because she had twisted 
her ankle while she walking her dog.  She acknowledged that 
it was the same ankle the veteran twisted while she was in 
service.

The veteran was accorded a personal hearing in May 1998.  At 
that time, she testified that she sprained her ankle in 1979.  
She testified that the ankle was immobilized and she was 
given anti-inflammatory medication.  She testified that she 
injured the same ankle in 1986 when she stepped sideways on 
an uneven surface at a miniature golf course.  The veteran 
reported that she had never had ankle surgery nor had she 
received any medical treatment since service because she 
realized there was nothing that could be done for her ankle.  
She reported that she treated herself with elevation, ice, 
and anti-flammatories.  She reported that uneven surfaces 
tended to aggravate the ankle which caused, swelling, heat, 
and pain.  She reported that the ankle was very fragile now 
and she was very careful.  The veteran's spouse testified 
that he was present when the veteran injured her ankle in 
1986.  He stated that the veteran was taken to a nurse's 
station at the miniature golf course but no medical aid was 
provided.  He reported that she did not receive any military 
aid at the time or afterwards but continued to live with the 
pain because of her military responsibilities.  He reported 
that the veteran has received several falls since service, 
which she self medicated.  He further reported that the 
veteran's ankle has gotten weaker over time and had become 
more unstable.  

Pertinent Law and Regulations

The threshold question to be answered with regard to this 
matter is whether the veteran has presented evidence of a 
well-grounded claim, that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If she 
has not, her appeal must fail and the Board has no duty to 
further assist him with the development of his claim.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In general, service connection will be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease suffered in the line of duty.  
38 U.S.C.A. § 1131 (West 1991).

Under the provisions of 38 C.F.R. § 3.303(b) (1998), with 
chronic disease shown as such in service (or within the 
presumptive period under the provisions of 38 C.F.R. § 3.307) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition. Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Clyburn v. 
West 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. App. 
488, 498 (1997).

The definition of hearing loss disability is contained in the 
provisions of 38 C.F.R. § 3.385 (1998).  Under the provisions 
of 38 C.F.R. § 3.385, hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition thresholds using the Maryland CNC 
Test are less than 94 percent.

Left ankle

The veteran has contended that her increased ranged of motion 
on inversion and eversion is related to a left ankle strain 
in service.  However, as a lay person she is not competent to 
make a medical diagnosis or to express an opinion as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's contention is unsupported by any 
competent evidence of record.  Since this is a matter, which 
would not be subject to lay observation, she is not competent 
to render an opinion that her current symptomatology is 
related to service.  See Clyburn v. West, 12 Vet. App. 296; 
Savage v. Gober, 10 Vet. App. 488.  Competent medical 
evidence that the veteran's increased range of motion on 
inversion and eversion is related to service would be 
necessary for a well-grounded claim.  Caluza, 7 Vet. App. 
495.  The veteran has neither presented nor indicated that 
evidence exist which tends to establish that a causal 
relationship exists between her current disability and active 
service.

The veteran would be competent to report a continuity of 
symptomatology from the time of inservice treatment for a 
left ankle strain to the present.  In the instant case she 
reported a history of ankle pain since 1986 when seen on VA 
outpatient treatment in August 1996.  This history would 
place the onset of her symptomatology during active service.  
However, the record is negative for any complaints, findings, 
or treatment for the reported injury and symptomatology.  
Nonetheless, even if the veteran reported a continuity of 
symptomatology since service, competent evidence would be 
necessary to relate that symptomatology to a current 
disability.  Savage.  

Consequently, the Board finds that the claim for left ankle 
disorder is not well grounded. 38 U.S.C.A. §§ 1131, 5107(a).  
In view of the foregoing, the Board finds that no further 
duty to inform him of the evidence necessary to submit a 
well-grounded claim, as mandated by 38 U.S.C.A. § 5103(a), 
Beausoliel v. Brown, 8 Vet. App. 69 (1995).

Right ear hearing loss

Review of the audiological evaluations does not reveal 
current hearing loss disability in the right ear as defined 
in 38 C.F.R. § 3.385.  By this finding, the Board does not 
find that the veteran's hearing is perfect, but merely that 
her loss does not meet the minimum requirements for 
recognition as a disability under VA regulation.

The veteran's assertions the she currently has hearing loss 
do not constitute competent evidence of current disability.  
As a lay person, she cannot offer a medical opinion as to 
diagnosis.  In summary, there is no competent evidence of 
current hearing loss in the right ear for purposes of VA 
benefits.  In the absence of any competent evidence of a 
current right ear hearing loss, her claim must be denied as 
not well grounded.

Left ear hearing loss

In this case, there is competent evidence of a current 
disability in the form of the diagnosis of left ear hearing 
loss.  There is also competent evidence relating the current 
disability to service.  The August 1996 VA evaluation notes 
that the veteran's left ear hearing loss might be partially 
related to noise exposure and that the veteran's only 
reported noise exposure occurred during service.  Accordingly 
the Board finds that the veteran's claim is well grounded.

Tinnitus 

The veteran is competent to report that she experienced 
tinnitus during service or immediately thereafter.  However, 
the record shows that the veteran reported the onset of 
tinnitus in her left ear in 1994 and the right ear in 1995.  
She further reported that believed that the left ear was due 
to her stapedectomy.  Tinnitus was diagnosed in August 1996, 
however there is no competent evidence linking the condition 
to service.  

The competent medical evidence is to the effect that the 
veteran's tinnitus is related to osteosclerosis and possibly 
to the surgery on the left ear.  In short, the record shows 
that the veteran's currently diagnosed tinnitus is not 
related to active service. 


ORDER

Service connection for a left ankle disorder is denied.

Service connection for right ear hearing loss is denied.  

The claim of entitlement to service connection for left ear 
hearing loss is well grounded.  

Service connection for tinnitus is denied.  






REMAND 

Additional development is necessary in this case before a 
decision on the veteran's claim for left ear hearing loss can 
be made. 

In his August 1996 statement, Dr. W.G. opined that the 
veteran's high frequency left ear hearing loss might be 
partially related to noise exposure, partially related to 
osteosclerosis, and partially related to left ear surgery.  
The use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology.  Lee v. 
Brown, 10 Vet. App. 336, 339 (1997).  An etiological opinion 
should be viewed in its full context, and not characterized 
solely by the medical professional's choice of words.  Id.; 
see also Mattern v. West, 12 Vet. App. 222 (1999); Bloom v. 
West, 12 Vet. App.185 (1999); Molloy v. Brown, 9 Vet. App. 
513 (1996). In this regard, Dr. W.G., should be requested to 
provide supporting clinical data or other rationale, complete 
with citation to competent authority, for his opinion.  He 
should also indicate what medical records were reviewed and 
considered in rendering his opinion.  

Accordingly, this case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her left ear 
hearing loss.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The RO should request that Dr. W.G. 
provide supporting clinical data or other 
rationale, complete with citation to 
competent authority, for his opinion 
concerning the relationship, if any, 
between the veteran's left ear hearing 
loss and noise exposure.  Dr. W.G. should 
also indicate what medical records were 
reviewed and considered in rendering his 
opinion.

The examiner should state to what extent 
the findings and conclusions are based on 
clinical findings on examination and a 
review of the medical records in the 
claims file as opposed to history 
provided by the veteran.  Any indications 
that the veteran's complaints are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner should specifically express 
an opinion as to whether it is at least 
as likely as not that any current left 
ear hearing loss is related to noise 
exposure versus osteosclerosis and left 
ear surgery. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition in issue, such 
testing or examination is to be 
accomplished.

2.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(1998); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.

If the benefit sought on appeal remains denied, provide the 
veteran and her representative a supplemental statement of 
the case.  Allow an appropriate period of time for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  She is, however, free to 
submit additional evidence or argument to the RO on remand. 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

